internal_revenue_service department of the treasury number release date index number washington dc person to contact telephone number refer reply to cc dom corp plr-116926-00 date date legend mutual bank state a state b dear this letter responds to your letter dated date requesting rulings regarding the federal_income_tax consequences of a proposed transaction we received additional information in a letter dated date the information submitted is summarized below mutual bank is a federally-chartered insured mutual_savings_bank engaged in banking and banking related business under the laws of state a mutual bank has no authorized capital stock instead holders of mutual bank’s deposit accounts have liquidation and voting rights in mutual bank for what have been represented to be valid business reasons mutual bank’s board_of directors has decided to convert to a mutual holding_company structure pursuant to the laws of state b accordingly mutual bank proposes the following steps all of which will be undertaken pursuant to a plan and will occur on approximately the same date proposed transaction mutual bank will organize an interim federal stock savings bank as a wholly- owned subsidiary interim one interim one will organize an interim federal stock savings bank as a wholly owned subsidiary interim two interim one will organize a federal stock corporation as a wholly-owned subsidiary of interim one mutual bank will become stock bank by exchanging its charter for a federal stock savings bank charter interim one will become mhc by canceling its outstanding_stock and exchanging its charter for a federal mutual holding_company charter a mutual institution owned by its members interim two will merge with and into stock bank with stock bank surviving causing stock bank to be a wholly-owned subsidiary of mhc mhc will transfer all of the outstanding shares of stock bank to stock holding_company the contribution as a result of the transaction stock bank will be a wholly-owned subsidiary of stock holding_company which will be a wholly-owned subsidiary of mhc mhc will not have authorized capital stock rather mutual ownership interests in mhc will consist solely of liquidation and voting rights the depositors of mutual bank and later stock bank will hold all of the mutual owners’ interests in mhc as long as they maintain deposit accounts in stock bank you propose that steps and be recast in accordance with their substance as follows step to be treated as if mutual bank converted to stock bank and issued stock in stock bank to the former members of mutual bank in exchange for their mutual ownership interests in mutual bank the conversion step to be treated as if the stock holders of stock bank contributed their stock in stock bank to mhc in exchange for mutual ownership interests in mhc the exchange you further propose that the conversion be treated as a reorganization described in sec_368 of the code and that the exchange and contribution be treated as transfers of property solely in exchange for stock described in sec_351 sec_3 of revproc_2000_3 1997_1_irb_85 provides that the internal_revenue_service will not rule on the qualification of a transaction as a reorganization under sec_368 additionally sec_3 of revproc_2000_3 provides that the service will not rule on the application of sec_351 to an exchange of stock for stock in the formation of a holding_company although revproc_2000_3 provides a general no-rule policy concerning sec_368 and sec_351 the service has discretion to rule on significant sub-issues that must be resolved to determine whether a transaction qualifies under either of these sections the service will only rule on such sub-issues if they are significant and not clearly and adequately addressed by a statute regulation decision of the supreme court tax_treaty revenue_ruling revenue_procedure notice or other authority published in the internal_revenue_bulletin you have represented that to the best of your knowledge and belief and but for the resolution of your requested rulings the conversion is a reorganization described in sec_368 and the exchange and contribution are transfers of property in exchange for stock described in sec_351 based solely on the information submitted and the representations set forth above and provided that step is recast as you propose in the conversion we rule as follows the requirement of sec_1_368-1 and e that there be a continuity_of_interest on the part of the owners of the enterprise prior to the reorganization is satisfied in the conversion revrul_80_105 1980_1_cb_78 the requirement that there be a continuity of identity shareholder interest on the part of the owners of the enterprise prior to the reorganization is satisfied in the conversion notwithstanding the exchange and the contribution revrul_96_29 1996_1_cb_50 step will be recast as you propose in the exchange revrul_67_448 1967_2_cb_144 revrul_90_95 1990_2_cb_67 the mutual ownership interests in mhc will be treated as stock within the meaning of code sec_351 revrul_69_3 1969_1_cb_103 a determination of whether the conversion qualifies as a reorganization under sec_368 and whether the exchange and contribution are described in sec_351 will be made by the director’s office upon audit of the federal_income_tax returns of mutual bank stock bank mhc and stock holding_company we express no opinion about the tax treatment of the transaction under any other section of the code or regulations or the tax treatment of any conditions existing at the time of or effects resulting from the transaction that are not specifically covered in the above rulings the rulings in this letter are based on the facts and representations submitted under penalties of perjury in support of the request for rulings verification of that information may be required as part of the audit process this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent each taxpayer involved in the transaction must attach a copy of this letter to the taxpayer’s federal_income_tax return for the taxable_year in which the transaction is completed sincerely associate chief_counsel corporate by mark s jennings chief branch
